NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



SHANE R. HAYSLIP and LAURA M.               )
HAYSLIP,                                    )
                                            )
             Appellants,                    )
                                            )
v.                                          )      Case No. 2D17-4372
                                            )
U.S. HOME CORPORATION,                      )
                                            )
             Appellee.                      )
                                            )

Opinion filed July 10, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
Alane C. Laboda, Judge.

M. Lee Reeder of Burnett Wilson Reeder,
Tampa (withdrew after briefing); David M.
Greene and Joshua E. Burnett of Burnett
Law, P.A., Tampa (substituted as counsel
of record), for Appellants.

David M. Gersten of Gordon Rees Scully
Mansukhani LLP, Miami; and Lawrence J.
Dougherty, C. David Harper, and Adam R.
Alaee of Foley & Lardner LLP, Tampa, for
Appellee.



BLACK, Judge.
              Shane and Laura Hayslip appeal a nonfinal order granting U.S. Home

Corporation's motion to stay the Hayslips' claim for relief under section 553.84, Florida

Statutes (2016), of the Florida Building Codes Act and to compel arbitration pursuant to

the original special warranty deed. The Hayslips argue that the arbitration provision

contained in the original special warranty deed is invalid; alternatively, if the arbitration

provision is valid, the Hayslips assert that as subsequent purchasers of the home they

are not bound by it because it is not a covenant running with the land but is merely a

personal covenant binding only upon the original purchasers of the home. We hold that

a valid arbitration agreement exists and that as a restrictive covenant running with the

land, the arbitration provision contained in the original special warranty deed is binding

upon the Hayslips as subsequent purchasers of the home. Therefore, we affirm the

circuit court's order compelling arbitration. As this case presents an issue of first

impression in Florida, we certify a question of great public importance.

              In 2007, David and Luisa Kennison entered into an agreement with U.S.

Home for the purchase of a newly-built home in Lee County. U.S. Home conveyed the

home to the Kennisons by special warranty deed, which was recorded in the public

records of Lee County. The special warranty deed was executed by a U.S. Home

representative in the presence of two witnesses but was not signed by the Kennisons.

The special warranty deed contains various covenants, conditions, and restrictions,

including a provision requiring arbitration of disputes arising under or related to the

home. Specifically, the deed provides, in part, as follows:

              G.     All covenants, conditions and restrictions contained in
              this Deed are equitable servitudes, perpetual and run with
              the land including, without limitation, Sections H, I, and J.




                                             -2-
                     ....

              I.      Grantor and Grantee specifically agree that this
              transaction involves interstate commerce and that any
              Dispute . . . shall first be submitted to mediation and, if not
              settled during mediation, shall thereafter be submitted to
              binding arbitration as provided by the Federal Arbitration Act
              . . . and not by or in a court of law or equity. "Disputes"
              (whether contract, warranty, tort, statutory or otherwise),
              shall include, but are not limited to, any and all
              controversies, disputes or claims (1) arising under, or related
              to, this Deed, the underlying purchase agreement, the
              Property, the community in which the Property is located or
              any dealings between Grantee and Grantor . . . ; (2) arising
              by virtue of any representations, promises or warranties
              alleged to have been made by Grantor or Grantor's
              representative; and (3) relating to personal injury or property
              damage alleged to have been sustained by Grantee,
              Grantee's children or other occupants of the Property, or in
              the community in which the Property is located. Grantee has
              accepted this Deed on behalf of his or her children and other
              occupants of the Property with the intent that all such parties
              be bound hereby.

Section J further provides, in part, that "Grantee, by acceptance of this Deed,

automatically agrees for itself, and its heirs, personal representatives, successors and

assigns, to observe and to be bound by all of the terms and conditions set forth in this

Deed."

              In 2010, the Hayslips purchased the home from the Kennisons. The 2010

warranty deed, which was not signed by the Hayslips, did not contain any express

provisions regarding arbitration but did provide that the conveyance of the home was

"[s]ubject to easements, restrictions, reservations and limitations, if any." In January

2017, the Hayslips filed a lawsuit against U.S. Home, alleging that U.S. Home

inadequately and improperly installed the stucco system on the home in violation of the

Florida Building Codes Act. See § 553.84. U.S. Home moved to stay the court




                                           -3-
proceedings and compel arbitration pursuant to the language of the original special

warranty deed conveying the home to the Kennisons. Following a hearing, the general

magistrate concluded that the arbitration provision in the original special warranty deed

is a covenant running with the land and therefore binding on the Hayslips, who were

properly noticed of the condition. The general magistrate recommended that the

Hayslips' lawsuit be stayed pending mediation and/or arbitration. The circuit court

adopted the general magistrate's report and recommendation, and the Hayslips

appealed.

              It has been repeatedly held that "courts are required to indulge every

reasonable presumption in favor of arbitration, recognizing it as a favored means of

dispute resolution." Am. Int'l Grp., Inc. v. Cornerstone Buss., Inc., 872 So. 2d 333, 338

(Fla. 2d DCA 2004) (citing Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460
U.S. 1, 24-25 (1983)); accord Perdido Key Island Resort Dev., L.L.P. v. Regions Bank,

102 So. 3d 1, 3 (Fla. 1st DCA 2012) ("Florida law favors arbitration, often holding that

any doubt regarding the arbitrability of a claim should be resolved in favor of

arbitration."). With this general proposition in mind, we turn to the Hayslips' first issue

regarding the validity of the arbitration provision contained in the original special

warranty deed. To determine whether a claim is subject to arbitration, we "must

determine (1) whether a valid written agreement to arbitrate exists; (2) whether an

arbitrable issue exists; and (3) whether the right to arbitration was waived." Perdido Key

Island Resort Dev., L.L.P., 102 So. 3d at 3-4 (citing Seifert v. U.S. Home Corp., 750 So.
2d 633, 636 (Fla. 1999)). The Hayslips dispute only the existence of a valid arbitration




                                            -4-
agreement, arguing that because the original special warranty deed was not signed by

the Kennisons it does not reflect their intent to be bound, rendering it invalid.

              "[T]he existence of a valid agreement to arbitrate is a question of law,

[and] we review the trial court's determination de novo." Lowe v. Nissan of Brandon,

Inc., 235 So. 3d 1021, 1024 (Fla. 2d DCA 2018) (alterations in original) (quoting Avatar

Props., Inc. v. Greetham, 27 So. 3d 764, 766 (Fla. 2d DCA 2010)). "Absent a valid

written agreement to arbitrate, no party may be forced to arbitrate a claim." Id. (citing

Seifert, 750 So. 2d at 636). However, neither the Federal Arbitration Act nor the Florida

Arbitration Code require an arbitration agreement to be signed to be enforceable.

Santos v. Gen. Dynamics Aviation Servs. Corp., 984 So. 2d 658, 660 (Fla. 4th DCA

2008). Rather, a party's conduct can demonstrate intent to be bound by the agreement.

Id. at 661. Here, it is undisputed that the Kennisons were on notice of the original

special warranty deed's covenants and restrictions, and by taking title to and possession

of the home, they acquiesced to the arbitration provision. See Bessemer v. Gersten,

381 So. 2d 1344, 1348 n.6 (Fla. 1980) (noting that by accepting a deed the grantee

agrees to fulfill the conditions of the covenant contained therein (quoting 1 R. Boyer,

Fla. Real Estate Transactions, § 24.03, at 574 (1977))); cf. Santos, 984 So. 2d at 659,

661 (concluding that Mr. Santos's continued employment with General Dynamics after

receipt of the dispute resolution policy—which provided that all employment claims must

be submitted to arbitration—sufficiently demonstrated his consent to the arbitration

agreement); BDO Seidman, LLP v. Bee, 970 So. 2d 869, 872, 875 (Fla. 4th DCA 2007)

(concluding that Mr. Bee's continued employment with BDO Seidman after the

implementation of the amended partnership agreement, which mandated arbitration for




                                            -5-
all disputes under the agreement, demonstrated his consent to the arbitration

agreement). Further, Florida law does not require that the home buyer sign the

warranty deed in order to be bound by it. See Bessemer, 381 So. 2d at 1348 n.6 ("In

Florida it is standard practice for only the grantor to sign the deed . . . ." (quoting Boyer,

supra, at 574)); Taylor v. Fla. E. Coast Ry. Co., 45 So. 574, 578 (Fla. 1907) ("When the

grantee accepts a deed and enters into possession of the land conveyed, he is deemed

by such acts to have expressly agreed to do what is stipulated in the deed he should do,

even though he did not sign the deed." (quoting Silver Springs, O. & G. R. Co. v.

Vanness, 34 So. 884, 887-88 (Fla. 1903))). The deed must only be signed by the seller

in the presence of two witnesses. See § 689.01, Fla. Stat. (2016) ("No estate or interest

of freehold . . . shall be created, made, granted, transferred or released in any other

manner than by instrument in writing, signed in the presence of two subscribing

witnesses by the party creating, making, granting, conveying, transferring or releasing

such estate . . . ."). We therefore find no merit in the Hayslips' first issue on appeal; the

language in the original special warranty deed creates a valid arbitration agreement.

              The Hayslips next contend that if a valid arbitration agreement exists, it is

a personal covenant between U.S. Home and the Kennisons and not a covenant

running with land and binding upon them as subsequent purchasers. The Hayslips

contend that the arbitration provision does not touch and concern the land, a necessary

requirement to be characterized as a covenant running with the land or real covenant.

              "Covenants are loosely defined as 'promises in conveyances or other

instruments pertaining to real estate' . . . [and] are divided into two categories, real and

personal." Palm Beach County v. Cove Club Inv'rs Ltd., 734 So. 2d 379, 382 n.4 (Fla.




                                             -6-
1999) (quoting 19 Fla. Jur. 2d Deeds § 168 (1998)). A real covenant, or covenant

running with the land, "differs from a merely personal covenant in that the former

concerns the property conveyed and the occupation and enjoyment thereof, whereas

the latter covenant is collateral or is not immediately concerned with the property

granted." Hagan v. Sabal Palms, Inc., 186 So. 2d 302, 310 (Fla. 2d DCA 1966)

(citations omitted) (quoting Maule Indus., Inc. v. Sheffield Steel Prods., Inc., 105 So. 2d
798, 801 (Fla. 3d DCA 1958)); accord Caulk v. Orange County, 661 So. 2d 932, 933-34

(Fla. 5th DCA 1995). "A real covenant binds the heirs and assigns of the original

covenantor, while a person[al] covenant does not." Palm Beach County, 734 So. 2d at

382 n.4 (quoting 19 Fla. Jur. 2d Deeds § 174).

                      The primary test whether the covenant runs with the
              land or is merely personal is whether it concerns the thing
              granted and the occupation or enjoyment thereof or is a
              collateral or a personal covenant not immediately concerning
              the thing granted. In order that a covenant may run with the
              land it must have relation to the land or the interest or estate
              conveyed, and the thing required to be done must be
              something which touches such land, interest, or estate and
              the occupation, use, or enjoyment thereof.

Hagan, 186 So. 2d at 310 (quoting Maule Indus., Inc., 105 So. 2d at 801); accord Caulk,
661 So. 2d at 934. Therefore, "to establish a valid and enforceable covenant running

with the land . . . , a plaintiff must show (1) the existence of a covenant that touches and

involves the land, (2) an intention that the covenant run with the land, and (3) notice of

the restriction on the part of the party against whom enforcement is sought." Winn-Dixie




                                            -7-
Stores, Inc. v. Dolgencorp, Inc., 964 So. 2d 261, 265 (Fla. 4th DCA 2007). In this case,

the Hayslips have challenged only the first element.1

              Although no Florida appellate court has considered whether an arbitration

provision contained within a deed touches and concerns the land such that it is binding

on subsequent purchasers like the Hayslips, we find the following cases to be

instructive. In Winn-Dixie Stores, Inc., Winn-Dixie, a tenant in a shopping plaza, sued

the landlord and Dolgencorp, Inc., another tenant in the same shopping plaza, based

upon a covenant in its recorded lease granting Winn-Dixie the exclusive right to sell

groceries. 964 So. 2d at 263. The Fourth District concluded that the grocery exclusive

was a covenant that "touched and involved" the land because it "affects the mode of

enjoyment of the premises." Id. at 265 (quoting Dunn v. Barton, 16 Fla. 765, 771 (Fla.

1878)). In Dunn, John Dunn assigned a commercial lease to Mary Barton, who agreed

not to permit the leased premises to be used as a bar because Mr. Dunn owned the

adjoining bar and sought to limit his competition. 16 Fla. at 770. Ms. Barton then




              1Even      had the Hayslips challenged the second and third elements, it is
readily apparent that under the facts of this case they would not have prevailed. The
intent that the covenant run with the land is evident in the language of the original
special warranty deed: "All covenants, conditions and restrictions contained in this Deed
are equitable servitudes, perpetual and run with the land including, without limitation,
Section[] . . . I, [the arbitration provision] . . . ." Cf. Caulk, 661 So. 2d at 934 ("[N]othing
in the deed suggests it was intended to [run with the land]. Rather, the language
suggests the opposite."). Moreover, the Hayslips were, at a minimum, on constructive
notice of the arbitration provision contained in the recorded original special warranty
deed. See Hagan, 186 So. 2d at 311; see also Vetzel v. Brown, 86 So. 2d 138, 140
(Fla. 1956) ("The Vetzels had notice of the restrictions on the use of their property.
They had the constructive notice imputed to them by the recordation of the 1947
agreement, and they had 'implied actual notice' because of the typed in statement in
their deed (which was on a printed form) that the title was 'subject to easements and
restrictions of record.' ").



                                             -8-
leased the premises to Annie Hazelton, who opened a bar and restaurant. Id. Mr.

Dunn sued both Ms. Barton and Ms. Hazelton to enforce his agreement with Ms.

Barton. As indicated by the court in Winn-Dixie, "[t]he supreme court characterized the

Dunn/Barton use restriction as a covenant which ran with the land, because it affected

'the mode of enjoyment of the premises.' " 964 So. 2d at 264 (quoting Dunn, 16 Fla. at

771). "[T]he covenant was enforceable against Hazelton, who, as sublessee, was

'subject to the covenants running with the land in the hands of her lessor.' " Id. (quoting

Dunn, 16 Fla. at 772).

              Much like the covenants in Winn-Dixie and Dunn, the performance of the

covenant here affects "the occupation and enjoyment" of the home, see Hagan, 186 So.
2d at 310, as it dictates the means by which the Hayslips must seek to rectify building

defects related to the home. Not only is the covenant triggered when an apparent

defect in the home is realized and the homeowners seek recourse from the builder, but

the outcome of the arbitration proceeding necessarily impacts the home as well. Thus,

the arbitration provision touches and concerns the property itself. Additionally, "[i]f the

performance of the covenant must touch and involve the land or some right or

easement annexed and appurtenant thereto, and tends necessarily to . . . render[] [the

property] more convenient and beneficial to the owner, it is a covenant running with the

land." Hagan, 186 So. 2d at 310 (quoting Maule Indus., Inc., 105 So. 2d at 801). In

Florida the legislature has deemed alternative dispute resolution to be a beneficial and

effective mechanism by which to resolve construction defect disputes. § 558.001, Fla.

Stat. (2016); accord Altman Contractors, Inc. v. Crum & Forster Specialty Ins. Co., 232
So. 3d 273, 278 (Fla. 2017); see also § 558.002(3) (" 'Claimant' means a property




                                            -9-
owner, including a subsequent purchaser . . ., who asserts a claim for damages against

a contractor . . . concerning a construction defect . . . ."); § 558.002(5)(b)

(" 'Construction defect' means a deficiency in, or a deficiency arising out of, the design,

specifications, surveying, planning, supervision, observation of construction, or

construction, repair, alteration, or remodeling of real property resulting from . . . [a]

violation of the applicable codes in effect at the time of construction or remodeling which

gives rise to a cause of action pursuant to s. 553.84.").2

              The Hayslips rely on Caulk in reaching the contrary conclusion; Caulk,

however, is distinguishable. In that case, the deed of conveyance reflected the

grantor's reservation of the right to condemnation proceeds arising from the taking of a

portion of the property conveyed. 661 So. 2d at 933. A few years after a subsequent

purchaser acquired the property, Orange County filed suit seeking condemnation of a

portion of the property. Id. The grantor learned of the pending condemnation

proceeding and sought to intervene, claiming an interest in the proceeds based on the

original deed. Id. The language of the covenant did not express an intent that it run

with the land or state that it was binding on heirs and assigns. Id. at 934. Importantly,

the Fifth District concluded that the covenant was "incapable of running with the land"

because it had "no effect whatever on the land" and only " 'touche[d]' and 'concern[ed]' .



              2We  note that the Hayslips did not advance in the initial brief any policy
arguments against arbitration or claim that the arbitration provision is unconscionable.
See Waterview Towers Condo. Ass'n v. City of West Palm Beach, 232 So. 3d 401, 409
(Fla. 4th DCA 2017) ("[R]estrictive covenants are enforced so long as they are not
contrary to public policy, do not contravene any statutory or constitutional provisions,
and so long as the intention is clear and the restraint is within reasonable bounds."
(quoting Hagan, 186 So. 2d at 308-09)); cf. Anderson v. Taylor Morrison of Fla., Inc.,
223 So. 3d 1088, 1089 (Fla. 2d DCA 2017).


                                             - 10 -
. . intangible personal property." Id. While the covenant at issue in Caulk was triggered

by the taking of the land, it otherwise did not concern the land but rather the money

flowing from its taking; it was merely a promise between the grantor and original

grantee. See id.; see also Suniland Assocs. v. Wilbenka, Inc., 656 So. 2d 1356, 1358-

59 (Fla. 3d DCA 1995) (holding "that an agreement to assign rents and profits creates

no interest in the property itself" and therefore is not a covenant running with the land).3

              As U.S. Homes points out, several other state and federal courts have

concluded that arbitration provisions such as the one in this case were real covenants

that touch and concern the land. In J&JB Timberlands, LLC v. Woolsey Energy II, LLC,

No. 14-cv-1318-SMY-RJD, 2017 WL 396174, at *1-2 (S.D. Ill. Jan. 30, 2017), the

surface of the property at issue—a "pristine floodplain forest"—was conveyed by

warranty deed to William E. Puckett while reserving the mineral rights to the property.

The reservation in the deed provided "that the Grantor shall pay for damages caused by

mineral extraction activity, and that if no agreement on the amount of damages is

reached within ninety (90) days, 'the amount of damage shall be determined by

arbitration.' " Id. at *1. Mr. Puckett conveyed the surface property to J&JB Timberlands,

LLC (J&JB), subject to the reservation in the prior deed. Id. at *2. Global Geophysical

Services conducted a seismic survey on the property at the direction of the Woolsey



              3We    acknowledge that this court has previously recognized that arbitration
provisions are generally characterized as personal covenants; importantly, however, our
recognition and application of that general proposition was within a completely different
context than this case. See Am. Int'l Grp., Inc., 872 So. 2d at 336 (quoting Federated
Title Insurers, Inc. v. Ward, 538 So. 2d 890, 891 (Fla. 4th DCA 1989)). Unlike the
personal contract at issue in American International Group, which could not bind or be
enforced by a nonsignatory to the contract, the particular language of the arbitration
provision within the original special warranty deed in this case establishes that it is a
covenant running with the land and binding upon subsequent purchasers of the home.


                                           - 11 -
defendants, resulting in, according to J&JB, "extensive, measurable, long-term habitat

loss and tree and plant damage . . . Rutting and other damage to the forest floor which

will require years to restore." Id. at *1. J&JB filed suit, and the defendants moved to

stay the court proceedings pending arbitration pursuant to the arbitration provision in the

deed. Id. J&JB asserted that it was not bound by the arbitration provision because it

was a personal covenant that did not run with the land. Id. at *3. Under Illinois law, "[a]

covenant touches and concerns the land if it affects the use, value, and enjoyment of

the property." Id. at *4 (quoting Bank of Am., N.A. v. Cannonball LLC, 12 N.E.3d 841,

848 (Ill. App. Ct. 2014)). The federal court concluded that "the reservations provision

which includes a covenant to pay for damages to the surface of the land obviously

affects the use, value and enjoyment of the land and, therefore, touches and concerns

the land." Id.

                 Similarly, in Baker v. Conoco Pipeline Co., 280 F. Supp. 2d 1285, 1292,

1294 (N.D. Okla. 2003), a previous property owner granted an easement to Ajax

Pipeline Company to lay petroleum pipelines across the property. The Bakers

subsequently acquired the property, and Conoco Pipeline Company became the

successor to Ajax's easement rights. Id. at 1291-92, 1295. As part of the operation of

its pipeline, Conoco performed "easement clearing activities" on the land over the

pipeline. Id. at 1292. As a result, the Bakers sued Conoco claiming that it damaged

trees and other vegetation on the property. Id. Conoco moved to stay the court

proceedings and compel arbitration based on the arbitration provision in the recorded

easement on the property. Id. The arbitration provision in the easement set forth a




                                            - 12 -
procedure for dealing with "damage to crops, fences and timber, which may arise from

laying, maintaining, operating or removing such pipe lines":

              Said damage, if not mutually agreed upon, to be ascertained
              and determined by three disinterested persons; one to be
              appointed by the [Grantor], his heirs or assigns; one by the
              Grantee, its successors or assigns, and the third by the two
              persons aforesaid, and the award of such three persons, or
              any two of them, shall be final and conclusive.

Id. at 1292. The Bakers argued that the arbitration agreement was a personal covenant

binding only on the original parties to the agreement. Id. at 1295. The federal court

ruled in favor of Conoco, determining that the arbitration provision "satisfies the

requirements of a covenant running with the land" because it "affects the method for

recovery of damage to crops, fences, and timber, and thus 'touches and concerns the

land.' " Id. at 1296. In other words, because it provided the exclusive procedure for

resolving disputes concerning damage to the property it "clearly 'touch[ed] and

concern[ed]' the real property." Id. at 1298.

              Finally, in Kelly v. Tri-Cities Broadcasting, Inc., 195 Cal. Rptr. 303, 304

(Cal. Ct. App. 1983), Tri-Cities Broadcasting, Inc. (Tri-Cities), purchased a radio station

from Far West Broadcasting Corp. (Far West). In conjunction with the purchase of the

radio station, Tri-Cities was assigned the lease to the land upon which the station

operated. Id. By the terms of the lease, Tri-Cities was required to provide the lessor

with free radio time in lieu of rent payments, and any disputes arising out of the lease

were to be arbitrated. Id. at 305. Noting that the case law was sparse regarding the

nature of a covenant to submit to arbitration and relying on Abbott v. Bob's U-Drive, 352
P.2d 598 (Or. 1960), the California appellate court concluded that the covenant to

arbitrate ran with the land:



                                           - 13 -
                      "In the case at bar the covenant to arbitrate is invoked
              to require the lessee to submit to arbitration a matter relating
              to rental payments under the lease. A covenant to pay rent
              clearly 'touches and concerns' the land. It would seem to
              follow that a covenant to arbitrate a question with respect to
              rental payments should also be required as relating to the
              property interests of the original covenanting parties as
              lessor and lessee. . . . '[T]here would seem to be no reason
              for applying the rules of touching and concerning in an
              overtechnical manner, which is unreal from the standpoint of
              the parties themselves.' "

                      The Oregon Supreme Court concluded a covenant to
              arbitrate was a covenant running with the land. We agree
              and would treat it as similar to a covenant to pay rent upon
              which it rests for the conclusion that such a covenant
              "touches and concerns the land."

Kelly, 195 Cal. Rptr. at 310-11 (quoting Abbott, 352 P.2d at 604).

              In this case, the circuit court properly characterized the arbitration

provision in the original special warranty deed mandating mediation and/or arbitration as

a covenant running with the land, binding upon the Hayslips as subsequent purchasers

of the home. However, because this case presents an issue of first impression with

potentially wide-ranging effect, we certify the following question as one of great public

importance:

              DOES A MANDATORY ARBITRATION PROVISION
              CONTAINED WITHIN A RESIDENTIAL WARRANTY DEED
              CONVEYING RESIDENTIAL PROPERTY FROM HOME
              BUILDER TO ORIGINAL PURCHASER RUN WITH THE
              LAND SUCH THAT IT IS BINDING ON SUBSEQUENT
              PURCHASERS WHERE THE INTENDED NATURE OF THE
              PROVISION IS CLEAR AND THE PARTY AGAINST WHOM
              ENFORCEMENT IS SOUGHT WAS ON NOTICE OF THE
              PROVISION?

              Affirmed; question certified.




                                              - 14 -
VILLANTI and ATKINSON, JJ., Concur.




                                      - 15 -